DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 
Initial Remarks
	This action is in response to communication: 02/05/2021.  Claims 1-17 are pending.  Claims 1-2, 7, 9, 12-13 and 16-17 have been amended, no new claims have been canceled and no claims have been added.  
	Claims 1 and 12 were objected to for minor informalities.  Applicant has amended claims 1 and 12 to correct the noted informalities.  Therefore, the corresponding objections have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (U.S. Patent No. 9,519,510) in view of Tsuruya (U.S. Patent No. 10,049,042) in view of Ogawa (U.S. Patent Pub. No, 2016/0274792) in further view of UNC.edu Comp 530.
Regarding claim 1, Strauss teaches
a memory device; a processor coupled with the memory device; and logic executable on the processor to operate the memory device, wherein the logic includes (computing device includes one or more processors coupled to a system memory (which may comprise both non-volatile and volatile memory) via an input/output interface; processors capable of executing instructions – Col. 101: lines 1-15):
 a metadata generator, to generate at least first and second extent table (ET) that comprise a list of one or more extents pages (EPs) (extents E2934A-C, with list of fixed-size pages – Col. 48: lines 16-35: Fig. 29), wherein a number of Eps to be listed in the first or second ETs is a fixed number (may comprise some number of fixed size (e.g., 4-megabyte) logical blocks, each logical block may comprise some number of fixed size (e.g., 32-kilobyte) physical pages, and each extent may comprise sufficient storage space (e.g., 16 gigabytes) to store a fixed number of pages – Strauss; Col. 8: line 62 – Col. 9: line 4; extents with fixed-size pages – Col. 48: lines 16-35: Fig. 29),
wherein each one of the one or more EPs is to store one or more extents (extents E2934A-C comprise pages 2910A-C comprising one or more logical blocks (LBs) 2902A-C for storing – Col. 8: lines 36-55: Fig. 29), wherein each EP of the one or more Eps is a fixed size (may comprise some number of fixed size (e.g., 4-megabyte) logical blocks, each logical block may comprise some number of fixed size (e.g., 32-kilobyte) physical pages, and each extent may comprise sufficient storage space (e.g., 16 gigabytes) to store a fixed number of pages – Strauss; Col. 8: line 62 – Col. 9: line 4; extents with fixed-size pages – Col. 48: lines 16-35: Fig. 29),
wherein when an actual number of EPs listed in the first ET exceeds the fixed number, the second ET lists an excess number of EPs that is above the fixed number of EPs to be listed in the first ET (an extent may be considered to be oversubscribed if it is configured to accept write requests to more logical blocks than could be fully physically accommodated within its current size (i.e. when a first extent has exceeded the number of pages its allocated); the extent may have to be enlarged (or a different extent may have to be used) (i.e. instead of allocating more pages in the first extent, the system may continue and utilize an alternative, second extent) – col. 42: lines 4-20),
wherein an extent of the one or more extents includes an allocation indication for a cluster in the memory device (allocated/mapped to one contiguous region of physical storage space (or non-contiguous) – Col. 8: lines 36-55: Fig. 29), wherein the extent has a fixed size that comprises a fixed number of bits (A variety of different allocation and sizing policies may be used to determine the sizes of, and relationships among, logical blocks, physical pages, and/or the extents for data and metadata in different embodiments; and each extent may comprise sufficient storage space (e.g., 16 gigabytes) to store a fixed number of pages – Strauss; Col. 8: line 62 – Col. 9: line 4; extents with fixed-size pages – Col. 48: lines 16-35: Fig. 29; i.e. in a “straightforward” implementation, logical blocks of fixed sizes with pages of fixed sizes, with extents of fixed sizes; Therefore, at least one taught implementation comprises fixed logical blocks with fixed size pages with fixed size extents), 
wherein a number of the one or more extents corresponds to a number of clusters of the memory device, wherein a subset number of the one or more extents is stored in one of the one or more EPs (logical blocks 2902A-C, corresponding to the region of physical storage space, corresponding to the physical pages 2910A-C corresponding to the extent tables E2934A-C - Col. 48: lines 16-55: Fig. 29), and 
wherein the subset number of the one or more extents stored in the one of the one or more EPs is based on the fixed number of the EP (logical blocks, each logical block may comprise some number of fixed size (e.g., 32-kilobyte) physical pages, and each extent may comprise sufficient storage space (e.g., 16 gigabytes) to store a fixed number of pages – Strauss; Col. 8: line 62 – Col. 9: line 4; extents with fixed-size pages – Col. 48: lines 16-35: Fig. 29); and 
write a single EP containing the selected extent to the memory device (storage nodes may be responsible for storing extents, e.g., using some combination of SSDs and rotating disks (including the newly updated allocation information) – Strauss; Col. 10: lines 22-26; the on-demand allocation of remapping pages; receiving a write requests directed to a particular logical block; determine whether any new physical pages need to be allocated, how many to be allocated; and allocating the physical page within the extent (i.e. a change corresponding physical pages from unallocated to allocated) – Strauss; Col. 41: lines 32-66)
While Strauss teaches allocation on-demand, particularly, a request to write to a block and to determine a need for physical page allocation and allocation of the physical page (receiving a write requests directed to a particular logical block; determine whether any new physical pages need to be allocated, how many to be allocated; and allocating the physical page within the extent (i.e. a change corresponding to an allocation of data) – Col. 41: lines 32-66).  Strauss may not specifically teach wherein the cluster is mapped to a logical block with a range of logical block addresses (LBA); wherein the number of bits that indicate the allocation further indicate that a cluster is unallocated when each bit is set to 0, or that a cluster is allocated by indicating an LBA corresponding to a cluster, when an actual number of Eps listed in the first ET exceeds the fixed number, the second ET lists an excess number of Eps that is above the fixed number of Eps to be listed in the first ET and to modify the allocation indication in the extent upon the change in allocation, wherein to modify the allocation indication includes to select the extent to be updated form the ET based on a calculation.  
wherein the cluster is mapped to a logical block with a range of logical block addresses (LBA) (virtual/logical address space, corresponding to the mapping between logical and physical address, corresponds to an LBA (logical block address) – Tsuruya; Col. 6: lines 29-34; logical blocks (LBs) corresponding to their mapping between their logical and physical storage space, whether contiguous region of physical storage space or noncontiguous – Strauss; Col. 48: lines 36-50) and 
to modify the allocation indication in the extent upon the change in allocation (logical-physical update is performed (i.e. updating the allocation information) where a logical address is mapped to a new physical address – Col. 6: lines 60-62). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tsuruya with Strauss because, upon changes in allocation/newly created allocations as discussed in Strauss, updating the corresponding metadata must occur in order to accurately track the data’s newly allocated mapping within the disk.  
Strauss and Tsuruya may not necessarily teach wherein the number of bits that indicate the allocation further indicate that a cluster is unallocated when each bit is set to 0, or that a cluster is allocated by indicating an LBA corresponding to a cluster. 
Ogawa teaches wherein the number of bits that indicate the allocation further indicate that a cluster is unallocated when each bit is set to 0 (allocation information of each entry in the page group table 251 is represented by a bitmap; Respective bits of the bitmap starting from a starting bit of the bitmap sequentially indicate whether or not each page included in each page group (PG) is allocated to the logical address; The bitmap represents the bit corresponding to the page allocated to the logical address as 1, and represents the bit not allocated to the logical address as 0 – [0216]), or that a cluster is allocated by indicating an LBA corresponding to a cluster (The allocation information may be represented by a different data format that can represent presence or absence of logical address allocation with respect to each page included in each page group (PG) – [0216]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ogawa’s teachings of allocation identification/information to Strauss and Tsuruya in order to accurately keep track and identify logical addresses that have or have not been allocated and provide alternative formats in which the allocation information may be represented. (Ogawa; [0216]).
	Strauss, Tsuruya and Ogawa may not necessarily teach wherein to modify the allocation indication includes to select the extent to be updated from the ET based on a calculation.  UNC.edu Comp 530 teaches wherein to modify the allocation indication includes to select the extent to be updated from the ET based on a calculation (identifying the first-level page table; identifying the second-level page table; locating the physical address – UNC.edu Comp 530; “Dealing with Large Tables;” slides 16-17; based on a/the calculation, frame = whole number and offset = remainder; see Fig. below; UNC.edu; Slide 7): 

    PNG
    media_image1.png
    137
    486
    media_image1.png
    Greyscale


Therefore, the claim would have been obvious that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Regarding claim 12, Strauss teaches one or more non-transitory computer-readable media having instructions for generating metadata stored thereon that (non-transitory storage media coupled to computing device via interface to execute instructions – Strauss; Col. 102: lines 17-30), when executed on a processor, cause the processor to (computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010; processors 9010 may be any suitable processors capable of executing instructions – Strauss; Col. 101: lines 8-14):
	And the method as described in claim 1.

Regarding claim 2, Strauss, Tsuruya, Ogawa and UNC.edu Comp 530 teach wherein the fixed size of the EP is based on an atomic write size of the memory device (write operations directed to physical pages may be implemented as read-modify-write sequences (i.e. an atomic write); a file store object (such as a file or a metadata structure) may be organized as a set of logical blocks (LBs) 1102, including LB 1102A, 1102B and 1102C; each logical block may be mapped to a set of pages within an extent of a storage subsystem, where the pages represent the units of atomicity with respect to the storage subsystem's APIs – Strauss; Col 24: line 65 – Col. 25: line 12), and 
wherein the subset number of the one or more extents stored in the one or more EPs is based on the fixed size of the EP and the size of the extent (extents with fixed-size pages – Col. 48: lines 16-35: Fig. 29; note, a file may comprise some number of fixed size (e.g., 4-megabyte) logical blocks, each logical block may comprise some number of fixed size (e.g., 32-kilobyte) physical pages, and each extent may comprise sufficient storage space (e.g., 16 gigabytes) to store a fixed number of pages – Strauss: Col. 8: line 62 – Col. 9: line 4).  

Regarding claim 13, claims 13 comprises the same or similar limitations as claim 2 and is, therefore, rejected for the same or similar reasons.

Regarding claim 4, Strauss, Tsuruya, Ogawa and UNC.edu Comp 530 teach wherein the number of clusters of the memory device is based on a size of the logical volume and a size of the cluster (as shown in oversubscription parameters 2455A, N logical blocks may be mapped to extent E2434A, and each logical block could be mapped to a maximum of M physical pages of Y kilobytes each. Extent E2434A's current size is X Kilobytes, where X is less than (N*M*Y) – Strauss; Col. 42: lines 17-22; Fig 24).

Regarding claim 5, Strauss, Tsuruya, Ogawa and UNC.edu Comp 530 teach wherein the metadata generator is further to write the first and second ETs and EPs to the memory device (storage nodes may be responsible for storing extents, e.g., using some combination of SSDs and rotating disks (including the newly updated allocation information) – Strauss; Col. 10: lines 22-26; the on-demand allocation of remapping pages; receiving a write requests directed to a particular logical block; determine whether any new physical pages need to be allocated, how many to be allocated; and allocating the physical page within the extent (i.e. a change corresponding physical pages from unallocated to allocated) – Strauss; Col. 41: lines 32-66; among logical blocks 2902A-C, corresponding to the region of physical storage space, corresponding to the physical pages 2910A-C corresponding to the extent tables E2934A-C - Col. 48: lines 16-55: Fig. 29).  

	Regarding claim 15, claim 15 comprises the same or similar limitations as claim 5 and is, therefore, rejected for the same or similar reasons.

Regarding claim 6, Strauss, Tsuruya, Ogawa and UNC.edu Comp 530 teach wherein the corresponding change in the allocation of the cluster is from unallocated to allocated (receiving a write requests directed to a particular logical block; determine whether any new physical pages need to be allocated, how many to be allocated; and allocating the physical page within the extent (i.e. a change corresponding physical pages from unallocated to allocated) – Strauss; Col. 41: lines 32-66), and 
wherein the allocation indication is a logical block address (LBA) (virtual/logical address space, corresponding to the mapping between logical and physical address, corresponds to an LBA (logical block address) – Tsuruya; Col. 6: lines 29-34) that corresponds to the cluster (logical blocks (LBs) corresponding to their mapping between their logical and physical storage space, whether contiguous region of physical storage space or noncontiguous – Strauss; Col. 48: lines 36-50).  

Regarding claim 16, claim 16 comprises the same or similar limitations as claim 6 and is, therefore, rejected for the same or similar reasons.

Regarding claim 7, Strauss, Tsuruya, Ogawa and UNC.edu Comp 530 teaches to identify a change in the allocation of the cluster (receiving a write requests directed to a particular logical block; determine whether any new physical pages need to be allocated, how many to be allocated; and allocating the physical page within the extent (i.e. a change corresponding physical pages from unallocated to allocated) – Strauss; Col. 41: lines 32-66); and
write an updated EP to the memory device, wherein the updated EP is the single EP that includes a modified extent (storage nodes may be responsible for storing extents, e.g., using some combination of SSDs and rotating disks (including the newly updated allocation information) – Strauss; Col. 10: lines 22-26).
While Strauss teaches allocation on-demand, particularly, a request to write to a block and to determine a need for physical page allocation and allocation of the physical page (receiving a write requests directed to a particular logical block; determine whether any new physical pages need to be allocated, how many to be allocated; and allocating the physical page within the extent (i.e. a change corresponding to an allocation of data) – Col. 41: lines 32-66).  Strauss may not specifically teach to modify the allocation indication in the extent upon the change in allocation.  Tsuruya teaches to update, to indicate the change in the allocation of the cluster, the allocation indication in the extent mapped to the cluster (logical-physical update is performed (i.e. updating the allocation information) where a logical address is mapped to a new physical address – Tsuruya; Col. 6: lines 60-62)

Strauss and Tsuruya may not necessarily teach identify, based on a calculation, the first and second ET that includes an EP that includes an extent mapped to the cluster; identify, based on the calculation, the EP that includes the extent mapped to the cluster; locate, based on the calculation, the extent mapped to the cluster.
UNC.edu Comp 530 teaches to identify ETs that includes an EP that includes an extent mapped to the cluster (identifying the first-level page table); 
Identify the EP that includes the extent mapped to the cluster (identifying the second-level page table); 
Locate the extent mapped to the cluster (locating the physical address – UNC.edu Comp 530; “Dealing with Large Tables;” slides 16-17); and
Based on a/the calculation (frame = whole number and offset = remainder; see fig. below; UNC.edu; Slide 7): 

    PNG
    media_image1.png
    137
    486
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate UNC.edu Comp 530 with Strauss and 
Therefore, the claim would have been obvious that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

	Regarding claim 8, Strauss, Tsuruya, Ogawa and UNC.edu Comp 530 teach wherein the calculation includes: a first division of a cluster number by a product of a subset number of extents stored in the one or the one or more EPs and a maximum number of EPs listed in an ET, to generate a first whole number and a first whole-number remainder; and a second division of the first whole-number remainder by the subset number of extents stored in the one or more EPs, to generate a second whole number and a second whole-number remainder.
	Assuming the combination as described, the UNC.edu Comp 530 teaches the divisions and remainders required (“calculations” as described via claim 7) that result in identifying the correct tables/pages/extent numbers via the equations/formulas provided for a multi-page table structure/hierarchy (see slides 6-7 for the calculations and 16-17 for the multi-page levels).  The mathematical principles as provided by UNC.edu Comp 530 represent the mathematical equivalent as provided by Applicant.  Whether a division/bit-shift/etc., the mathematic calculations provide a resultant equivalent in nature, resulting in the corresponding identified data and location.

	Regarding claim 17, claims 17 comprises the same or similar limitations as claims 7 and 8 (in combination) and is, therefore, rejected for the same or similar reasons.

Regarding claim 9, Strauss, Tsuruya, Ogawa and UNC.edu Comp 530 teach further comprising a processor, wherein the metadata generator and metadata updater are executable on the processor, to generate the ET and modify the allocation indication in the extent stored in the one of the one or more extent pages (computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010; processors 9010 may be any suitable processors capable of executing instructions – Strauss; Col. 101: lines 8-14).  

Regarding claim 10, Strauss, Tsuruya, Ogawa and UNC.edu Comp 530 teach wherein the metadata generator and metadata updater comprise a memory storage driver (portions or all of multiple computing devices may be used to implement the described functionality in various embodiments; for example, software components running on a variety of different devices and servers may collaborate to provide the functionality – Strauss; Col. 102: lines 37-44).  

Regarding claim 11, Strauss, Tsuruya, Ogawa and UNC.edu Comp 530 teach wherein the electronic apparatus comprises a computing device (computing device 9000 – Strauss; Col. 101: lines 1-11).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (U.S. Patent No. 9,519,510) in view of Tsuruya (U.S. Patent No. 10,049,042) in view of Ogawa (U.S. Patent Pub. No, 20160274792) in view of UNC.edu Comp 530 in further view of IBM Thin Provisioning.
	Regarding claim 3, Strauss, Tsuruya, Ogawa and UNC.edu Comp 530 teach wherein the memory device is a solid state drive (storage nodes may be responsible for storing extents, e.g., using some combination of SSDs and rotating disks – Strauss; Col. 10: lines 22-26)

  IBM Thin Provisioning teaches wherein the memory device is a solid state drive that includes a thin-provisioned logical volume (Thin provisioning on volumes/memory storage – IBM Thin Provisioning; Section 1.1 Overview; Pg. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Strauss, Tsuruya and UNC.edu Comp 530 with IBM Thin Provisioning because, incorporating thin provisioning techniques with Strauss and Tsuruya’s system helps to reduce costs and your storage footprint.  “Thin provisioning allows a more efficient capacity use in the storage subsystem.” (Pg. 3: paragraph 3).  Thin provisioning offers many additional, typical advantages as described in Section 2.1 “Thin Provisioning Benefits.” (IBM Thin Provisioning; pg. 8).

	Regarding claim 14, claim 14 comprises the same or similar limitations as claim 3 and is, therefore, rejected for the same or similar reasons.

Response to Arguments
Applicant’s arguments, see pgs. 7-8, filed 02/05/2021 and the interview summary data 01/11/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogawa (U.S. Patent Pub. No. 2016/0274792).  In an attempt to advance .  
With respect to Applicant alleging Strauss, alone or in combination with Tsuruya and Porter, does not teach “the extent has a fixed size that comprises a fixed number of bits,” Strauss teaches wherein the extent has a fixed size that comprises a fixed number of bits.  Strauss discloses “A variety of different allocation and sizing policies may be used to determine the sizes of, and relationships among, logical blocks, physical pages, and/or the extents for data and metadata in different embodiments as described below.” “For example, in one straightforward implementation, a file may comprise some number of fixed size (e.g., 4-megabyte) logical blocks, each logical block may comprise some number of fixed size (e.g., 32-kilobyte) physical pages, and each extent may comprise sufficient storage space (e.g., 16 gigabytes) to store a fixed number of pages.” “In other embodiments, different logical blocks may differ in size, physical pages may differ in size, or extents may differ in size. Extents may be dynamically resized (e.g., grown or shrunk) in some embodiments.”  (Strauss; Col. 8: line 62 – Col. 9: line 4).  Therefore, at least one taught implementation comprises fixed logical blocks with fixed size pages with fixed size extents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2016/0166859 – “An allocation-deallocation processing system (APS) may handle the provisioning and/or control of memory resources using allocation bits associated with a memory within which the packets and/or packet information are temporarily stored.” “The allocation bits may correspond to various regions and/or segments of memory and may be used, by the APS, to identify whether segments within the memory have been allocated” “or are unallocated.” ([0015]). “Allocation memory 305 may mark an allocation bit as unallocated (e.g., by setting the allocation bit to another particular value, such as “0”).” ([0035]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/RYAN BERTRAM/Primary Examiner, Art Unit 2137